PER CURIAM.
We affirm appellant’s conviction and sentence for first degree premeditated murder. Appellant raises three issues: the sufficiency of the evidence to prove premeditation; the repeated references to gang membership and gang activity; and ineffective assistance of counsel for failure to object to the gang references. The facts of this case show that the murder occurred when appellant, angered by the victim throwing something at his car, gathered the members of his gang to fight the victim. After the victim was chased by the gang members, he was surrounded and beaten. When he was on his knees, appellant pulled out a gun, shot at the victim kneeling in front of him, missed, and then shot again, killing the victim. The first two issues raised in this appeal were not preserved by appropriate objection below. The claim of ineffectiveness of counsel is premature.
Affirmed.
WARNER, SHAHOOD and MAY, JJ., concur.